PER CURIAM.
Appellant challenges the summary denial of his motion to withdraw plea filed pursuant to Florida Rule of Criminal Procedure 3.170(0- We affirm the summary denial in all respects except Appellant’s contention that the fine imposed was in violation of the plea agreement. The plea agreement is not in the record on appeal.1 When we ordered that it be filed, the lower court clerk was unable to locate it. Therefore, Appellant’s contention that the fine violated the plea agreement has not been refuted by the record. On remand, the lower court is directed to conduct an evi-dentiary hearing on this point or attach portions of the record that conclusively refute the claim.
AFFIRMED in part; REVERSED in part and REMANDED.
TORPY, LAWSON and EVANDER, JJ., concur.

. Although the plea agreement is not in the record on appeal, Appellant furnished the court with what he purports to be a copy of the plea agreement. The document is not signed by a judge but does bear the purported signature of the assistant state attorney. Whether the document is authentic will have to be determined by the trial court on remand.